 Case 1:18-cr-00457-AJT Document 104 Filed 04/15/19 Page 1 of 2 PageID# 741



                    IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division


UNITED STATES OF AMERICA                               )
                                                       )
               v.                                      )
                                                       )         No. 1:18-CR-457-AJT
BIJAN RAFIEKIAN, et al.,                               )
                                                       )
       Defendants.                                     )

                           GOVERNMENT’S RESPONSE TO
                    DEFENDANT’S MOTION FOR STATUS CONFERENCE

       For the reasons given in the second paragraph of the defense motion, the United States

joins in the defendant’s motion for a status conference and motion to extend the deadline for the

defendant’s CIPA section 5 filing and the deadline for motions.

                                                           Respectfully submitted,

                                                           G. ZACHARY TERWILLIGER
                                                           UNITED STATES ATTORNEY


               /s/                               By:                  /s/
Evan N. Turgeon                                            James P. Gillis
Trial Attorney                                             Virginia Bar No. 65055
Counterintelligence and Export Control                     John T. Gibbs
Section                                                    Virginia Bar No. 40380
National Security Division                                 Assistant United States Attorneys
United States Department of Justice                        United States Attorney’s Office
950 Pennsylvania Avenue, NW                                   for the Eastern District of Virginia
Washington, DC 20530                                       The Justin W. Williams
(202) 353-0176                                                United States Attorney’s Building
Evan.Turgeon@usdoj.gov                                     2100 Jamieson Avenue
                                                           Alexandria, VA 22314
                                                           (703) 299-3700
                                                           (703) 299-3982 (Fax)
                                                           James.P.Gillis@usdoj.gov
                                                           John.Gibbs@usdoj.gov
 Case 1:18-cr-00457-AJT Document 104 Filed 04/15/19 Page 2 of 2 PageID# 742



                                    CERTIFICATE OF SERVICE

       I hereby certify that on April 15, 2019, I electronically filed the foregoing using the

CM/ECF system, which will send a notification of such filing to counsel of record.

                                              Respectfully submitted,


                                      By:            /s/
                                              James P. Gillis
                                              Virginia Bar No. 65055
                                              Assistant United States Attorney
                                              United States Attorney’s Office for the
                                              Eastern District of Virginia
                                              2100 Jamieson Avenue
                                              Alexandria, VA 22314
                                              (703) 299-3700
                                              (703) 299-3982 (Fax)
                                              James.P.Gillis@usdoj.gov




                                                -2-
